O’Malley, J.
(dissenting). I concur in the holding that the payments under the so-called “ French ” agreement were not salaries under plaintiff’s agreement with defendant. I am of opinion, also, that the plaintiff is suing on the contracts and that the six-year statute ordinarily would apply and defeat part, at least, of plaintiff’s claim.
Under the circumstances here disclosed, however, the defendant should be equitably estopped because of fraudulent representations from setting up the six-year Statute of Limitations applicable to ordinary contract actions.
I accordingly dissent and vote for affirmance.
Judgment modified in accordance with opinion, and as so modified affirmed, without costs. Settle order on notice.